Fill in this information to identify your case:

Debtor 4 Tranace English

First Name Middle Name Last Name

Debtor 2 | Check if this is an amended
(Spouse, if fiting) First Name Middle Name Last Name plan, and list below the .
United States Bankruptcy Court for the :__ EASTERN DISTRICT OF WISCONSIN sectionso f the plan that have
been changed

Case Number
(If known)

 

 

 

 

 

Official Form Plan for the
Eastern District of Wisconsin

Chapter 13 Plan

To Debtors: — This form sets out options that may he appropriate in some cases, but the presence of an option on the form does not

mean that the option is necessarily appropriate for you. Plans that do not comply with local rules and judicial rulings
may hot be confirmable. Nothing in this plan controls over a contrary court order.

 

10/17

THIS FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NONSTANDARD PROVISIONS IN PARTS BELOW.
Nonstandard provisions set out elsewhere in this plan are ineffective.

in the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated,

You should read this plan carefully and discuss it with your attomey. If you do not have an attorney, you may wish to consult
one.

if you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation. The objection must be filed within 28 days of the completion of the Section 341 Meeting of Creditors. Failure to file a
timely objection constitutes acceptance of the plan and its terms. The court will schedule a hearing on any timely filed objections. The
court may confirm this plan without further notice if no objection to confirmation is filed. In addition, a timely proof of claim must be
filed in order to receive payments from the trustee under this plan.

 

Note to Secured Creditors: If your secured claim is not provided for in Part3 below, no funds will be disbursed to you by the trustee
on your secured claim.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan

includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
be ineffective even if otherwise provided for in the plan.

 

 

 

 

 

 

 

 

 

1.1 | A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial [_] Inctuded Hl Not included
payment or no payment at all to the secured creditor
1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in [| Included || Not Included
Section 3.4
1.3 | Nonstandard provisions, set out in Part 8 Hi included [_] Not Included
ED Wis. Form Plan Record # 839192 Chapter 13 Plan Page 1

Case 20-21479-bh| Doc5 Filed 02/26/20 Pagei1of/7
Debtor1 Tranace English Case Number (if known)
First Name Middle Name Last Name

ee Pin Payments and Length of Plan

2.1. Debtors(s} will make regular payments to the trustee as follows:

$ 295.00 permonth for 60 months $138 bi-weekly

The plan may not provide for payments over a period that is longer than60 months.

For OVER median income debtors, the plan term must be60 months or a shorter period that is sufficient to pay allowed nonpriority
unsecured claims in full.

For UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make the
payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or more

months after confirmation, the plan's term will end when all holders of allowed nonpriority unsecured claims have received the payment
amount or percentage stated in Part 5. Prior to 36 months after confirmation, the plan term will end when all holders of allowed claims
have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in full. The plan term will
not end earlier than stated in this Part2 if there is a creditor listed in § 4.5 of this plan that will receive less than full payment of its claim
under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2. Reqular payments to the trustee will be made from future income in the following manner:

Check all that apply.
Hl Debtor(s) will make payments pursuant to a payroll deduction order.
CJ Debtor(s) will make payments directly to the trustee.

Please note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a
payroll deduction order.

2.3 Income tax refunds

The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within 14 days of filing any
return. The tax refunds received by the debtor(s) must be accounted for on Schedules | and J and, if applicable, Form22-C-2.

2.4 Additional payments.
Check one.

HB None. [f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 17,700.00,

Ea Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

Check one.

IB None. {f “None” is checked, the rest of § 3.1need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

Wl None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

(None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

ED Wis. Form Plan = Record # 839192 Chapter 13 Plan Page 2

Case 20-21479-bhI Doc5 Filed 02/26/20 Page 2of7
Debtor1 Tranace English Case Number (if known)

3.4

3.5

3.6

 

First Name Middte Name Last Name

Wi The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee. The claim
amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule3002(c) or 3004 controls over any contrary amount
listed below.

If no entry is made in the Interest rate column, the proof of claim controls the rate of interest. If no interest rate is listed in the plan or proof of
claim, no interest will be disbursed by the trustee. The trustee will disburse amounts listed under the Monthly plan payment column in equal
monthly payments. If no amount is listed in Monthly plan payment column, the trustee will disburse payments pro rata with other creditors of the
same class. If the court orders relief from the automatic stay as to any item of collateral listed in this paragraph, the trustee will cease
disbursement of all payments under this paragraph as to that collateral, and the plan will be deemed not to provide for all secured claims based
on that collateral.

The holder of any claim listed below as having value in the Amount of claim column will retain the lien on the property interest of the debtor(s) or
the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 

Name of Creditor Collateral Amount of Interest Monthly plan Estimated total
claim rate payment payments by trustee
Preferred Credit Corp. 2010 Chevrolet Impala with over $ 8,744.00 6.75 % $ $ 10,320
740,000 miles

Lien avoidance.
Check one.

I None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

Surrender of collateral.

Check one.

Wi None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Pre-confirmation adequate protection payments.

Check one.

LJ None. if “None” is checked, the rest of § 3.6 need not be completed or reproduced.

Hi Secured creditors who are entitled to pre-confirmation adequate protection payments on personal property under 11 U.S.C. § 1326(a) must
file a claim to receive such payments. Upon confirmation, the treatment of secured claims will be governed by the applicable paragraph
above. The principal amount of the claim will be reduced by the amount of adequate protection payments disbursed by the trustee. The
trustee will make the following monthly disbursements to creditors:

 

Name of creditor Collateral Monthly adequate protection payment amount
Preferred Credit Corp. 2010 Chevrolet Impala with over 140,000 miles $50.00
ED Wis. Form Plan Record # 839192 Chapter 13 Plan Page 3

Case 20-21479-bhI Doc5 Filed 02/26/20 Page 3of/7 TT
Debtor 1 Tranace English Case Number (if known)
First Name Middle Name Last Name

BSE Treatment of Fees and Priority Claims

4.1 General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
postpetition interest.

4.2 Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00 % of plan payments; and
during the plan term, they are estimated to total $ 1,062.00.

.___ ee

4.3 Attorney's fees
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,500.00.

4.4 Priority claims other than attorney's fees and domestic support obligations as treated in§ 4.5. The priority debt amounts listed on a filed
proof of claim control over any contrary information or amounts listed in this section. Check one.

Hi None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations. The priority debt amounts listed on a filed proof of claim control over any contrary amounts listed in this section.

Check one or more.

Ml None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

eee Treatment of Nonpriority Unsecured Claims

5.1. Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

Mi thesumof$_——4,809
oO % of the total amount of these claims, an estimated payment of $

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

HB None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
5.3 Other separately classified nonpriority unsecured claims. Check one.
BB None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

oe Executory Contracts, Unexpired Leases, and Post-Petition Claims Filed Under § 1305

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected, Check one.

HB None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

6.2 Post-petition claims filed under 11 U.S.C. § 1305. Check one.

Wl if any post-petition claims are filed under 11 U.S.C, § 1505 during the term of this plan, the trustee will disburse no Cunds on thut cluim.

(1 If any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse funds on the claim. Debtor(s)
will modify the plan if necessary to maintain plan feasibility.

ED Wis. Form Plan Record # 839192 Chapter 13 Plan Page 4

Case 20-21479-bhI Doc5 Filed 02/26/20 Page 4of7
Debtor1 JTranace English

First Name Middle Name Last Name

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon

Case Number (if known)

Check the applicable box:

Wl plan confirmation.

LJ entry of discharge (unless a debtor is not eligible for a discharge, in which case property of the estate will vest in the debtor(s) upon the filing of
the Notice of Plan Completion on the docket by the trustee).

(1 other:

 

7.2 Order of distribution of available funds by the trustee after plan confirmation.

Regular order of disbursement after trustee fees:
Any equal monthly payments to secured creditors listed in Part 3, then
all attorney's fees listed in § 4.3, then
all secured debt (paid pro rata) without equal monthly payments in Part 3 and lease arrearages in § 6.4, then
all priority debt (paid pro rata) under § 1322(a)(2) in §§ 4.4 and 4.5, then
all priority debt (paid pro rata) under § 1322(a)(4) in § 4.5, then
all nor-priority unsecured debt (paid pro rata) in Part 5, then
any § 1305 claims in § 6.2.

Should the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).

eas Nonstanding Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

LJ None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

If any motion for additional attorney fees during the Plan is approved, the-amount approved will be deducted from
the amount remaining to be paid to the general unsecured creditors but cannot reduce the distribution to the
deneral unsecured creditors to less than amounts already paid.

Debtor shall turn over the non-exempt portion of the personal injury award listed on Schedules AB.

 

ED Wis. Form Plan Record # 839192 Chapter 13 Pian Page 5

Case 20-21479-bhI Doc5 Filed 02/26/20 Page 5of7
Debtor1 Tranace _ English Case Number (if known)
First Name Middle Name Last Name

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

if the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.

x \ wrtte, IS x

Tranace English

Date: Datea: 02 1 AW 12020

DF AZo Date

Signature of Attorney for Debtor

   

By filing this document, each debtor, if not represented by an attorney, or the attorney for each debtor
also certifies that the wording and order of the provisions in this Chapter13 plan are identical to those
contained in the Official Form Plan for the Eastern District of Wisconsin, other than any nonstandard
provisions included in Part 8.

ED Wis. Form Plan Record # 839192 Chapter 13 Plan Page 6

Case 20-21479-bhI Doc5 Filed 02/26/20 Page 6éof7
Debtor1 Tranace English Case Number (if known)

First Name Middle Name Last Name

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $ 0.00
b. Modified secured claims (Part 3, Section 3.2 total) $ 0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $ 10,327
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $ 0.00
e. Fees and priority claims (Part 4 total) $ 5,562.00
f. | Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ 1,800
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ 0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $ 0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, total) $ 0.00
j. Nonstandard payments (Part 8, total) $ 0.00
Total of lines a through j $ 17,700

ED Wis. Form Plan Record # 839192 Chapter 13 Plan Page 7

Case 20-21479-bhI Doc5 Filed 02/26/20 Page /7of7
